Citation Nr: 1441492	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-31 512	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claim of service connection for migraine headaches and the issues of entitlement to service connection for non-Hodgkin's lymphoma and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's original claim of entitlement to service connection for migraine headaches, the Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final.

2.  The evidence submitted since the March 2003 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision, which denied the Veteran's claim of service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for migraine headaches was initially denied by a rating decision in March 2003.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2003 rating decision, the RO denied the Veteran's claim of service connection for migraine headaches because the evidence of record did not show that the condition occurred in or was caused by service.  The evidence considered included the Veteran's service treatment records and a November 2002 VA examination.

The Board notes that the RO denied the claim of service connection for migraine headaches in the April 2010 rating decision because it determined that no new and material evidence had been submitted.

Evidence received since the March 2003 decision includes statements by the Veteran alleging that he has migraine headaches related to his military service.  In a November 2011 substantive appeal regarding the April 2010 rating decision denying service connection for migraine headaches, the Veteran stated that "it is worth to mention that this condition was incurred during or result of my military service."

This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for migraine headaches.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim of service connection for migraine headaches is reopened, and to this extent only, the appeal is granted.



REMAND

The Board finds that additional development is required before the Veteran's claims of service connection for migraine headaches, non-Hodgkin's lymphoma, and sleep apnea are decided.

As discussed above, the Veteran contends that his migraine condition is related to his military service.  The Board notes that the evidence shows that the Veteran has had various diagnoses regarding his headaches, to include as being related to his service-connected cervical spine disability.  Therefore, the Board finds that a new VA examination clarifying the diagnosis regarding headaches and including an opinion regarding a nexus between the condition and service, or service-connected disability, would aid in adjudicating the claim.

Further, the November 2002 VA examiner noted that the Veteran sought treatment, around 2001, from a chiropractor for services related to headaches.  As it does not appear that these records are currently associated with the claims file, they should be requested on remand.

Regarding the service connection claim for non-Hodgkin's lymphoma, the Board notes that the evidence shows treatment for the condition.  The Veteran contends in a November 2010 notice of disagreement with the April 2010 rating decision that he sought in-service treatment for the anterior side of his left neck, "exactly where [his] lymphoma was."  Further, in the November 2011 substantive appeal, the Veteran states that all the medical evidence establishes that the etiology of his lymphoma is related to service and that the condition was misdiagnosed during service.  As such, the Board finds that a VA examination with an opinion regarding a nexus between the condition and service would aid in adjudicating this claim as well.

Moreover, regarding the service connection claim for sleep apnea, the evidence shows a diagnosis of obstructive sleep apnea.  In the November 2011 substantive appeal, the Veteran contends that during his service in Iraq, he was exposed to "numerous environmental hazards, like burning pits and toxic fumes."  Thus, the Board finds that a VA examination with an opinion regarding a nexus between the condition and service would aid in adjudicating the claim.

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for migraine headaches, non-Hodgkin's lymphoma, or sleep apnea, to include treatment records from the chiropractor from whom he sought treatment around 2001.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating any of the above records, if any, with the claims file, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present headache condition, to include migraine headaches.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's headache complaints and should specifically clarify whether or not the Veteran has a current diagnosis of migraine headaches.

The examiner should then provide an opinion with respect to any currently headache condition as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any headache disability is caused, or aggravated, by the Veteran's service-connected cervical spine disability.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's non-Hodgkin's lymphoma.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the non-Hodgkin's lymphoma as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include treatment for a neck condition therein.

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the sleep apnea as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include exposure to environmental hazards therein.

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims on appeal, including the reopened claim of service connection for headaches on the merits.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


